Illinois Official Reports

                               Appellate Court



                   Brooks v. Daley, 2015 IL App (1st) 140392



Appellate Court   JOHN W. BROOKS, Plaintiff-Appellant, v. RICHARD M. DALEY
Caption           and RAYMOND OROZCO, Defendants-Appellees.



District & No.    First District, Third Division
                  Docket No. 1-14-0392



Filed             March 18, 2015



Decision Under    Appeal from the Circuit Court of Cook County, No. 12-L-1895; the
Review            Hon. James O’Hara, Judge, presiding.



Judgment          Affirmed.


Counsel on        Holman & Stefanowicz, LLC, of Chicago (Brian R. Holman, Dennis
Appeal            H. Stefanowicz, Jr., and Tara Beth Davis, of counsel), for appellant.

                  Stephen R. Patton, Corporation Counsel, of Chicago (Benna Ruth
                  Solomon, Myriam Zreczny Kasper, and Kerrie Maloney Laytin,
                  Assistant Corporation Counsel, of counsel), for appellees.



Panel             JUSTICE MASON delivered the judgment of the court, with opinion.
                  Presiding Justice Pucinski and Justice Hyman concurred in the
                  judgment and opinion.
                                            OPINION

¶1       Plaintiff John Brooks, the former fire commissioner of the city of Chicago, brought this
     suit against defendants Richard Daley, the former mayor of the city of Chicago, and Raymond
     Orozco, Daley’s former chief of staff, seeking damages in connection with Brooks’ resignation
     as fire commissioner in 2010. Brooks alleged that ever since he was appointed as fire
     commissioner in 2008, Daley wanted to oust Brooks and replace him with Daley’s preferred
     candidate for the position. To that end, when a fire department employee made allegations of
     sexual harassment against Brooks in 2010, defendants allegedly forced Brooks to resign before
     an official investigation could clear Brooks’ name. Brooks sought damages for intentional
     infliction of emotional distress and tortious interference with an advantageous business
     relationship.
¶2       The trial court dismissed Brooks’ complaint, finding that defendants were immune from
     suit under section 2-201 of the Local Governmental and Governmental Employees Tort
     Immunity Act (Tort Immunity Act) (745 ILCS 10/2-201 (West 2012)), which immunizes
     public employees “serving in a position involving the determination of policy or the exercise
     of discretion” for their actions “in determining policy when acting in the exercise of such
     discretion.” Brooks appeals, arguing that immunity does not apply where defendants’ actions
     were unauthorized and outside the scope of their employment. Finding no error, we affirm.

¶3                                         BACKGROUND
¶4       The trial court dismissed Brooks’ original and amended complaints with leave to replead.
     At issue in this appeal is Brooks’ second amended complaint, which the trial court dismissed
     with prejudice.
¶5       According to the second amended complaint, Brooks started work with the Chicago fire
     department in 1980 and rose through the ranks over time to become first deputy fire
     commissioner. In July 2008, the position of fire commissioner became vacant. Daley, who was
     then mayor of Chicago, was faced with the task of recommending a new fire commissioner.
     The complaint alleges that, as the first deputy fire commissioner, Brooks was the expected and
     likely candidate to take over the position, and it would have been “politically incorrect” for
     Daley not to recommend Brooks for the position. Brooks was allegedly advised by Orozco that
     Daley wanted to recommend another individual, Robert Hoff, instead of Brooks, but Orozco
     convinced Daley to change his mind based upon the “severe political backlash” that would
     follow such a recommendation. Thus, in July 2008, Daley recommended that Brooks be
     appointed to the position of fire commissioner. This recommendation had to be and was
     approved by the city council. The complaint concedes that as fire commissioner, Brooks was
     an at-will employee.
¶6       According to the complaint, Orozco warned Brooks that he needed to watch himself and
     conduct himself appropriately at all times, because Daley would be looking for any possible
     reason to remove him and replace him with Hoff. Brooks heeded this warning and alleged that
     he performed his duties “in a professional and outstanding manner, never receiving any
     negative comments about his performance as Fire Commissioner and never providing [Daley]
     any basis to seek his removal.”



                                                -2-
¶7         In March 2010, a female fire department employee raised allegations of sexual harassment
       against Brooks. Orozco allegedly informed Brooks that he was being placed on paid
       administrative leave pending an investigation. Meanwhile, pursuant to the city’s sexual
       harassment policy, the city hired an outside law firm to conduct an independent investigation
       into the allegations.
¶8         The complaint alleges that, on April 30, 2010, while the investigation was ongoing, Orozco
       called Brooks and demanded that Brooks meet him at Orozco’s office. Orozco also allegedly
       advised Brooks to bring an undated letter of resignation with him. The meeting took place the
       following day. At the meeting, Brooks allegedly asked Orozco why Daley wanted him out, and
       Orozco cited the allegations of sexual harassment against him. Brooks stated that the
       allegations were untrue, but Orozco allegedly said, “I warned you that Mayor Daley would use
       anything to get you out of the fire commissioner office. *** It doesn’t matter to Mayor Daley if
       the allegations are true, he just wants you out.” Orozco also informed Brooks that if he did not
       submit a letter of resignation, he would be either terminated immediately or demoted to
       battalion chief and then demoted, either of which would have an adverse effect on Brooks’
       pension and would “destroy his name and reputation in the industry.” The complaint states that
       Brooks did not wish to resign, but he was coerced into doing so by Orozco. He provided an
       undated letter of resignation to Orozco “against his free-will.”
¶9         The complaint further states that on May 28, 2010, Orozco advised Brooks that his
       resignation from the position of fire commissioner became effective as of that date. The city
       publicly announced that Brooks resigned as fire commissioner amidst allegations of sexual
       harassment, and the resulting news coverage had an adverse effect on Brooks’ good name. On
       August 6, 2010, the independent investigation concluded that the sexual harassment
       allegations against Brooks were “completely false and fabricated.” However, according to the
       complaint, this exoneration could not reverse the effects of the earlier negative publicity.
       Brooks’ firefighting career was allegedly “destroyed” both within the Chicago fire department
       and with any other fire department.
¶ 10       Brooks’ complaint seeks relief in two counts. In count I, Brooks seeks damages for tortious
       interference with an advantageous business relationship. He alleges that he had an expectation
       of continued employment with the city of Chicago and defendants interfered with this
       expectation by forcing him to resign. Brooks further asserts that Daley did not have the
       authority to terminate him, obtain his forced resignation, or otherwise punish him for the
       allegations of sexual harassment until the investigation had concluded. Nevertheless,
       defendants allegedly used their apparent authority “to terminate the Plaintiff, [and] to force the
       resignation of the Plaintiff.” In count II, intentional infliction of emotional distress, Brooks
       alleges that defendants’ actions were extreme and outrageous and caused him mental anguish,
       emotional distress, humiliation, and pain and suffering. With regard to both counts, Brooks
       states that both Daley and Orozco are being sued “in [their] individual capacity.”
¶ 11       Defendants moved to dismiss Brooks’ complaint under section 2-619(a)(9) of the Code of
       Civil Procedure (735 ILCS 5/2-619(a)(9) (West 2012)), arguing, in relevant part, that they
       were immune from suit under section 2-201 of the Tort Immunity Act (745 ILCS 10/2-201
       (West 2012)). The trial court granted defendants’ motion in an order dated January 24, 2014.
       Brooks now appeals.




                                                   -3-
¶ 12                                            ANALYSIS
¶ 13        Section 2-201 of the Tort Immunity Act provides as follows: “Except as otherwise
       provided by Statute, a public employee serving in a position involving the determination of
       policy or the exercise of discretion is not liable for an injury resulting from his act or omission
       in determining policy when acting in the exercise of such discretion even though abused.” 745
       ILCS 10/2-201 (West 2012). Immunity under this section depends both on the type of position
       held by the employee and the type of action performed by the employee. Harinek v. 161 North
       Clark Street Ltd. Partnership, 181 Ill. 2d 335, 341 (1998). For an employee to enjoy immunity
       under this section, the employee’s position must be one “involving the determination of policy
       or the exercise of discretion” (emphasis added) (745 ILCS 10/2-201 (West 2012)).
       Additionally, the employee’s allegedly tortious action must result from both a determination of
       policy and an exercise of discretion. Id.; see Harinek, 181 Ill. 2d at 341; Albers v. Breen, 346
Ill. App. 3d 799, 808 (2004). Immunity under section 2-201 is granted only if both of these two
       prongs are satisfied. Harinek, 181 Ill. 2d at 341. In this appeal, Brooks argues that the
       defendants’ act of forcing his resignation fails to meet either prong.
¶ 14        In their motion to dismiss, defendants invoked section 2-619(a)(9) of the Code of Civil
       Procedure, which admits all well-pleaded facts in the complaint (Porter v. Decatur Memorial
       Hospital, 227 Ill. 2d 343, 352 (2008)) but asserts that the complaint is barred by “affirmative
       matter avoiding the legal effect of or defeating the claim.” 735 ILCS 5/2-619(a)(9) (West
       2012); see Smith v. Waukegan Park District, 231 Ill. 2d 111, 115 (2008) (immunity from suit
       under the Tort Immunity Act is “affirmative matter” properly raised under section
       2-619(a)(9)). In this case, defendants did not attach any affidavits or other evidentiary
       materials to their motion; accordingly, dismissal is only proper if the “affirmative matter” at
       issue is apparent from the face of the complaint. Van Meter v. Darien Park District, 207 Ill. 2d
359, 377 (2003). We review a section 2-619 dismissal de novo. Smith, 231 Ill. 2d at 115.

¶ 15                                   A. The Defendants’ Positions
¶ 16       Brooks first contends that neither Daley, the mayor of Chicago, nor Orozco, Daley’s chief
       of staff, qualifies as a “public employee serving in a position involving the determination of
       policy or the exercise of discretion” (745 ILCS 10/2-201 (West 2012)) for purposes of this
       action. We disagree.
¶ 17       For purposes of determining immunity under section 2-201, policy determinations are
       decisions that require a governmental employee “ ‘to balance competing interests and to make
       a judgment call as to what solution will best serve each of those interests.’ ” Harinek, 181 Ill.
2d at 342 (quoting West v. Kirkham, 147 Ill. 2d 1, 11 (1992)). Discretionary acts “involve the
       exercise of personal deliberation and judgment in deciding whether to perform a particular act,
       or how and in what manner that act should be performed.” Wrobel v. City of Chicago, 318 Ill.
       App. 3d 390, 395 (2000). Discretionary acts are partly defined in contrast to ministerial acts,
       “ ‘which a person performs on a given state of facts in a prescribed manner, in obedience to the
       mandate of legal authority, and without reference to the official’s discretion as to the propriety
       of the act.’ ” (Emphasis in original.) Van Meter, 207 Ill. 2d at 371-72 (quoting Snyder v.
       Curran Township, 167 Ill. 2d 466, 474 (1995)).
¶ 18       Based upon these definitions, it is apparent from the face of the complaint that the mayor of
       Chicago and his chief of staff are public employees who serve in positions involving the
       determination of policy and the exercise of discretion, particularly in the selection or

                                                    -4-
       termination of high-ranking city officials. The complaint describes both discretionary acts and
       policy decisions carried out by the defendants in their official capacity. For instance, when the
       position of fire commissioner originally became vacant in 2008, Daley had discretion in
       choosing whom to appoint to that position; in particular, he had to decide between Brooks and
       Hoff. It was not legally mandated that he choose one over the other, nor was there any
       preordained blueprint for his decision. See id. (contrasting ministerial acts with discretionary
       ones). Assisting Daley in his decision was Orozco, who, as Daley’s chief of staff, was tasked
       with advising Daley regarding the appointment. Indeed, the complaint states that Orozco’s
       “pleading and influence” was instrumental in convincing Daley to appoint Brooks rather than
       Hoff. It is therefore apparent that defendants exercised “personal deliberation and judgment”
       (Wrobel, 318 Ill. App. 3d at 395) in carrying out their jobs.
¶ 19        It is similarly apparent that defendants engaged in policy determinations, since they were
       both required to make judgment calls as to how to balance competing interests. See Harinek,
       181 Ill. 2d at 342 (citing West v. Kirkham, 147 Ill. 2d at 11). In deciding whom to appoint as
       fire commissioner, Daley had to balance his own personal preference for Hoff with the fact that
       Brooks was the expected successor to the position and that a Hoff appointment could trigger
       “severe political backlash.” As discussed in more detail below, defendants’ decision to remove
       Brooks also involved a policy determination, and there is ample law to support the conclusion
       that hiring and firing decisions are considered policy determinations within the meaning of
       section 2-201. See Johnson v. Mers, 279 Ill. App. 3d 372, 380 (1996); Ellis v. City of Chicago,
       272 F. Supp. 2d 729, 735 (N.D. Ill. 2003); Hanania v. Loren-Maltese, 319 F. Supp. 2d 814,
       835-36 (N.D. Ill. 2004).
¶ 20        Brooks contends that, for purposes of this lawsuit, defendants were not “serving in ***
       position[s] involving the determination of policy or the exercise of discretion” (745 ILCS
       10/2-201 (West 2012)), because the particular conduct giving rise to this lawsuit–i.e., forcing
       his resignation–was purely self-interested and did not best serve the interests of defendants’
       employer, the city of Chicago. Brooks argues that this is sufficient to negate the first prong of
       the Harinek test. But Brooks’ discussion of the circumstances of his resignation improperly
       conflates the two prongs of the section 2-201 analysis as described by our supreme court in
       Harinek, 181 Ill. 2d at 341. The first prong concerns the nature of the employee’s position,
       while the second prong concerns the nature of the employee’s actions that give rise to the
       lawsuit. Id. If the nature of the position could be determined solely based upon the particular
       act or omission giving rise to the lawsuit, then the two prongs would essentially collapse into a
       single inquiry. Such an interpretation would be incompatible with the plain language of the
       statute, which sets forth “serving in a position involving the determination of policy or the
       exercise of discretion” as a separate inquiry from whether the act or omission at issue is
       discretionary and a policy determination. 745 ILCS 10/2-201 (West 2012); see Standard
       Mutual Insurance Co. v. Lay, 2013 IL 114617, ¶ 26 (“Each word, clause and sentence of a
       statute must be given reasonable meaning, if possible, and should not be rendered
       superfluous.”). Rather, the nature of the employee’s position is determined by the duties
       performed in that position generally, irrespective of the specific acts or omissions which form
       the basis of the plaintiff’s claim.
¶ 21        Brooks additionally argues that the conduct of the employee is what determines the nature
       of the position. In support, he cites Wrobel, 318 Ill. App. 3d at 395, where the court considered
       the tasks performed by highway maintenance workers in deciding whether they held positions


                                                   -5-
       that required them to exercise discretion or determine policy. We agree that the employee’s
       conduct is relevant in this regard, but we must consider the conduct of the employee generally,
       not just the specific acts upon which liability is premised. Nor does Wrobel purport to state a
       contrary conclusion. In this case, as discussed earlier, the complaint shows both Daley and
       Orozco engaging in conduct that involves the determination of policy and the exercise of
       discretion. Thus, defendants qualify as “public employee[s] serving in a position involving the
       determination of policy or the exercise of discretion.” 745 ILCS 10/2-201 (West 2012).
¶ 22       Brooks’ further argument that he is suing Daley and Orozco in their individual capacities is
       meaningless. Defendants had the ability to appoint and terminate city officials precisely by
       virtue of the public positions they held. The allegation that Daley wanted Brooks out as fire
       commissioner because he “personally” preferred to appoint another candidate does not
       transform an official discretionary act into one giving rise to personal liability.
¶ 23       Brooks’ final argument on this point is that our interpretation of the statute turns the
       qualified immunity provided under section 2-201 into sovereign immunity, creating a state
       where “the king can do no wrong.” We disagree. Even if the king (or, more pertinently, the
       mayor and his chief of staff) serves in a position involving the determination of policy or the
       exercise of discretion, he still would not be entitled to section 2-201 immunity unless he passes
       the second prong of the test, which requires consideration of the specific acts or omissions
       giving rise to the lawsuit. We turn now to that analysis.

¶ 24                                    B. The Defendants’ Actions
¶ 25        Brooks next contends that defendants’ actions in forcing his resignation cannot be
       considered actions resulting from both a determination of policy and an exercise of discretion,
       as required for immunity under section 2-201. As discussed earlier, Brooks’ complaint alleges
       that when Brooks was accused of sexual harassment by a coworker, the city initiated an
       independent investigation into the allegations, pursuant to the city’s sexual harassment policy.
       Before the investigation concluded, Daley, per Orozco, informed Brooks that he would be
       fired if he did not submit a letter of resignation. In this way defendants coerced Brooks to
       resign.
¶ 26        Defendants argue that such conduct is immunized because cases establish that hiring and
       firing decisions are considered both determinations of policy and exercises of discretion. In
       Johnson, 279 Ill. App. 3d at 380, the court held that the defendant village was immune from a
       claim of negligent hiring, because “[t]he decision to hire or not to hire *** is an inherently
       discretionary act.” The court explained that a hiring decision depends on many factors which
       an employer must consider and evaluate, rather than being made automatically when certain
       specific factors are present. Id. This same logic would apply equally to a firing decision,
       particularly in regard to an at-will employee like Brooks.
¶ 27        Although our research has not disclosed any Illinois cases that discuss whether a decision
       to terminate an employee is a discretionary policy determination within the meaning of section
       2-201, federal courts applying Illinois law have consistently answered this question in the
       affirmative.1 These federal decisions are not controlling, but their reasoning is persuasive

           1
            Claims relating to alleged wrongful discharge under Illinois law are frequently brought in federal
       court because they are joined with causes of action under section 1983 of the Civil Rights Act of 1871
       (42 U.S.C. § 1983 (2006)).

                                                      -6-
       here. See Pielet v. Pielet, 2012 IL 112064, ¶ 39 (decisions from lower federal courts may be
       considered as persuasive authority); Wilson v. County of Cook, 2012 IL 112026, ¶ 30 (same).
¶ 28        In Ellis, 272 F. Supp. 2d at 735-36, the court relied upon this court’s holding in Johnson in
       finding that the city of Chicago was immune from suit for its decision to fire an employee. The
       court explained that firing the employee was a policy decision because “a City official was
       required to make a decision concerning the effect disputes between its employees had on
       efficiency and harmony in the workplace.” Id. at 735. It was also discretionary, since “the
       decision to fire someone involves balancing a set of given circumstances to arrive at an
       appropriate outcome; the outcome is not predetermined but left in the hands of an official to
       use proper judgment.” Id. at 736; see also Collins v. Board of Education of North Chicago
       Community Unit School District 187, 792 F. Supp. 2d 992, 999 (N.D. Ill. 2011) (board had
       section 2-201 immunity for decision not to hire plaintiff, since hiring and firing decisions are
       “inherently discretionary” (internal quotation marks omitted)).
¶ 29        Similarly, in Hanania, 319 F. Supp. 2d at 835-36, the court held that the city of Cicero was
       immune from liability for firing its town collector. In reaching this result, the court made clear
       that there is no exception to section 2-201 immunity for actions performed with “corrupt or
       malicious motives.” Id. at 836 (citing Village of Bloomingdale v. CDG Enterprises, Inc., 196
Ill. 2d 484, 493-94 (2001)); cf. In re Chicago Flood Litigation, 176 Ill. 2d 179, 196 (1997) (no
       exception to section 2-201 immunity for willful and wanton conduct).
¶ 30        Here, when Brooks was accused of sexual harassment, defendants made a decision
       concerning the effect that the allegations would have on efficiency and harmony in the
       workplace. Such a judgment call is both a policy determination and a discretionary action,
       since the outcome was not predetermined but left to defendants’ judgment. Ellis, 272 F. Supp.
2d at 735-36. Nor would it matter if defendants acted with “corrupt and malicious motives” in
       seeking to remove Brooks from his position, since the plain language of section 2-201 does not
       contain any exception for such actions. Hanania, 319 F. Supp. 2d at 836.
¶ 31        Brooks argues that these cases are inapposite, because he was not fired by the defendants
       but, rather, forced to resign. This is a distinction without a difference. Forcing an employee to
       resign in light of a workplace dispute, just like firing him, involves the exercise of judgment as
       to the potential effects that the employee’s presence or absence will have on workplace
       harmony. See Ellis, 272 F. Supp. 2d at 735. The employer’s decisionmaking process is
       fundamentally the same in both cases. Moreover, we note that the concepts of firing and forced
       resignation are intertwined in this case, because defendants allegedly forced Brooks to resign
       by threatening to fire him if he refused. The entire premise underlying the defendants’ threat
       was that they had decided to fire Brooks if he did not tender a letter of resignation to Orozco.
       Thus, defendants’ actions in this case are analogous to a firing decision for purposes of our
       section 2-201 analysis.
¶ 32        Brooks next contends that defendants should not be immune from suit because the sexual
       harassment policy did not grant them authority to force his resignation while the investigation
       was still ongoing. But in his complaint, Brooks admits that he was an at-will employee. An
       at-will employee can be discharged by an employer at any time and for any reason, with
       limited exceptions not applicable here. Interstate Scaffolding, Inc. v. Illinois Workers’
       Compensation Comm’n, 236 Ill. 2d 132, 149 (2010); Pietruszynski v. McClier Corp.,
       Architects & Engineers, Inc., 338 Ill. App. 3d 58, 63 (2003). Furthermore, nothing in the city’s
       sexual harassment policy, a copy of which is attached to Brooks’ complaint, provides that an

                                                   -7-
       at-will employee is protected from being fired for the duration of a sexual harassment
       investigation. On the contrary, the policy explicitly states that “no part of this Policy shall be
       construed to create contractual or other rights or expectations.” See R&B Kapital
       Development, LLC v. North Shore Community Bank & Trust Co., 358 Ill. App. 3d 912, 922
       (2005) (a motion to dismiss does not admit allegations of the complaint if those allegations are
       contradicted by an exhibit attached to the complaint; in such a case, the exhibit controls). Thus,
       contrary to Brooks’ assertions on appeal, it is apparent that defendants had no duty, contractual
       or otherwise, to retain Brooks until the investigation concluded. Given that defendants had
       authority to terminate Brooks, they could also validly threaten to terminate him unless he
       resigned from his position.
¶ 33       Brooks finally tries to reframe the issue by arguing that the conduct in question is not the
       defendants’ decision to remove him from his position, but the actual act of forcing his
       resignation, which he asserts is merely ministerial. This parsing of defendants’ conduct cannot
       withstand analysis. Even after defendants had decided to remove Brooks as fire commissioner,
       they still retained discretion as to how to carry out that decision; for instance, since Brooks was
       an at-will employee, they could have summarily fired him instead of giving him the option to
       resign and preserve his pension. See Interstate Scaffolding, 236 Ill. 2d at 149 (at-will employee
       can be discharged at any time). Brooks does not cite any ordinance or regulation which
       mandates a particular procedure for the mayor to remove an at-will employee. Rather,
       defendants would have had to determine the best way to remove Brooks based upon the
       competing interests at stake, such as avoiding political backlash for themselves and
       maintaining workplace harmony (see Ellis, 272 F. Supp. 2d at 735). Such an exercise of
       judgment is a policy determination within the meaning of section 2-201 (Harinek, 181 Ill. 2d at
       341), regardless of defendants’ motives. Village of Bloomingdale, 196 Ill. 2d at 495-96
       (allegations that defendant village’s actions were an “ ‘abuse of official process and power’ ”
       and a “ ‘corrupt and malicious misuse of power’ ” were irrelevant to question of immunity,
       since relevant immunity provision contained no reference to intent). To the extent that Brooks
       argues that the decision to force his resignation can be separated from the actual act of forcing
       his resignation, such that even if the former is discretionary, the latter is still ministerial, this
       argument lacks merit. Accepting this distinction would effectively eviscerate section 2-201,
       since every discretionary decision to perform an act is followed by the carrying out of that
       decision.
¶ 34       The cases Brooks cites do not require a contrary conclusion. In Bonnell v. Regional Board
       of School Trustees, 258 Ill. App. 3d 485 (1994), the purchaser of a school building sued the
       school board for breach of contract and tortious misrepresentation, alleging that the board
       concealed the presence of asbestos in the building. Id. at 486-87. The board argued that it was
       immune from suit, since its decision to sell the building was discretionary. Id. at 489. The court
       rejected this argument, finding that the act at issue was not the board’s decision to sell the
       school but, rather, the act of carrying out the sale, which the board lacked discretion to do in
       anything but a legal manner. Id. at 490. This distinction follows from the fact that the Bonnell
       plaintiff was not complaining about being sold the building; he was complaining specifically
       about nondisclosure of a defect in the building which the board was obligated by law to
       disclose. In this case, there is no such distinction. Brooks’ allegations about being forced to
       resign cannot be separated from the decision to force him to resign, as both inherently involve
       the exercise of discretion.


                                                     -8-
¶ 35       Brooks also cites Snyder, 167 Ill. 2d at 474-75, for the proposition that “although a
       governmental agency has discretion in determining whether to perform a public work or make
       an improvement, once the decision to perform the work is made, it must be done with
       reasonable care and in a nonnegligent manner.” Snyder is inapposite, since Brooks is not
       claiming that defendants failed to exercise reasonable care in their manner of forcing his
       resignation; he argues that defendants should not have forced his resignation at all. Brooks’
       citations to Robinson v. Washington Township, 2012 IL App (3d) 110177, ¶¶ 12-14 (township
       was not immune from liability for failing to perform ministerial act of roadway repair in a
       reasonably safe manner), and Trtanj v. City of Granite City, 379 Ill. App. 3d 795 (2008) (city
       was not immune from liability for street department workers’ alleged negligence in following
       procedures during a power outage), are similarly distinguishable.

¶ 36                                           CONCLUSION
¶ 37       The trial court did not err in finding that defendants were immune from suit under section
       2-201 of the Tort Immunity Act, and the trial court’s dismissal of Brooks’ suit is therefore
       affirmed. Based on this finding, we need not reach defendants’ contentions that the dismissal
       can be affirmed on other grounds. Because the decision to terminate Brooks cannot be
       separated from the manner in which the termination was effected, defendants’ discretionary
       acts are entitled to immunity.

¶ 38      Affirmed.




                                                  -9-